UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: September 30, 2011 ITEM 1. SCHEDULE OF INVESTMENTS A look at performance Total returns for the period ended September 30, 2011 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge (POP) with maximum sales charge (POP) 1-year 5-year 10-year 6-months 1-year 5-year 10-year Class A 1 –5.87 –1.45 3.24 –19.25 –5.87 –7.03 37.59 Class B 1 –6.69 –1.79 2.60 –19.59 –6.69 –8.65 29.30 Class C 1 –2.76 –1.39 2.60 –16.21 –2.76 –6.75 29.30 Class I –0.55 –0.07 4.11 –14.85 –0.55 –0.35 49.67 Class R1 –1.38 –1.01 3.01 –15.23 –1.38 –4.94 34.47 Class R3 –1.26 –0.90 3.11 –15.18 –1.26 –4.42 35.88 Class R4 –0.93 –0.60 3.43 –15.05 –0.93 –2.96 40.04 Class R5 –0.71 –0.31 3.73 –14.94 –0.71 –1.53 44.25 Class R6 –0.45 –0.04 4.16 –14.80 –0.45 –0.19 50.36 Class T –6.01 –1.97 2.61 –19.35 –6.01 –9.45 29.34 Class ADV –0.81 –0.33 3.85 –14.98 –0.81 –1.64 45.90 Class NAV –0.47 –0.01 4.20 –14.84 –0.47 –0.03 50.91 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A and Class T shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares’ CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charges are not applicable for Class I, R1, R3, R4, R5, R6, ADV and NAV shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. The fee waivers and expense limitations are contractual at least until 6-30-12 for Class R1, R3, R4, R5 and ADV shares. Had the fee waivers and expense limitations not been in place gross expenses would apply. For all other classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class B Class C Class I Class R1 Class R3 Class R4 Class R5 Class R6 Class T Class ADV Class NAV Net (%) 1.28 2.06 2.09 0.89 1.70 1.60 1.30 1.00 0.84 1.35 1.14 0.80 Gross (%) 1.28 2.06 2.09 0.89 8.24 16.43 16.16 15.88 0.84 1.35 1.35 0.80 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1–800–225–5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Fund’s performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 6 Rainier Growth Fund | Semiannual report Without With maximum Start date sales charge sales charge Index 1 Index 2 Class B 4 9-30-01 $12,930 $12,930 $13,451 $13,200 Class C 4 9-30-01 12,930 12,930 13,451 13,200 Class I 2 9-30-01 14,967 14,967 13,451 13,200 Class R1 2 9-30-01 13,447 13,447 13,451 13,200 Class R3 2 9-30-01 13,588 13,588 13,451 13,200 Class R4 2 9-30-01 14,004 14,004 13,451 13,200 Class R5 2 9-30-01 14,425 14,425 13,451 13,200 Class R6 2 9-30-01 15,036 15,036 13,451 13,200 Class T 2 9-30-01 13,616 12,934 13,451 13,200 Class ADV 2 9-30-01 14,590 14,590 13,451 13,200 Class NAV 2 9-30-01 15,091 15,091 13,451 13,200 Russell 1000 Growth Index is an unmanaged index containing those securities in the Russell 1000 Index with a greater-than-average growth orientation. S&P 500 Index is an unmanaged index that includes 500 widely traded common stocks. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 On 4-25-08, through a reorganization, the Fund acquired all of the assets of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On that date, the Predecessor Fund offered its original share class and institutional share class in exchange for Class A and Class I shares, respectively, of John Hancock Rainier Growth Fund. Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4 Class R5, Class ADV and Class NAV shares of John Hancock Rainier Growth Fund were first offered on 4-28-08. The Predecessor Fund’s original share class returns have been recalculated to reflect the gross fees and expenses of Class A shares. The returns prior to 4-28-08 are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class ADV and Class NAV shares, respectively. Class T shares were first offered 10-6-08; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class T shares. Class R6 shares were first offered 9-1-11; the returns prior to this date are those of Class A shares that have been recalculated to apply the gross fees and expenses of Class R6 shares. 2 For certain types of investors, as described in the Fund’s prospectuses. 3 NAV represents net asset value and POP represents public offering price. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. 4 No contingent deferred sales charge is applicable. Semiannual report | Rainier Growth Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on April 1, 2011 with the same investment held until September 30, 2011. Account value Ending value Expenses paid during on 4-1-11 on9-30-11 period ended 9-30-11 1 Class A $1,000.00 $849.90 $5.78 Class B 1,000.00 846.40 9.42 Class C 1,000.00 846.40 9.65 Class I 1,000.00 851.50 4.12 Class R1 1,000.00 847.70 7.81 Class R3 1,000.00 848.20 7.35 Class R4 1,000.00 849.50 5.96 Class R5 1,000.00 850.70 4.58 Class T 1,000.00 849.10 6.19 Class ADV 1,000.00 850.20 5.27 Class NAV 1,000.00 851.60 3.70 For the class noted below, the example assumes an account value of $1,000 on September 1, 2011, with the same investment held until September 30, 2011. Account value Ending value Expenses paid during on 9-1-11 on9-30-11 period ended 9-30-11 2 Class R6 $1,000.00 $920.50 $0.68 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at September 30, 2011, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Rainier Growth Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on April 1, 2011, with the same investment held until September 30, 2011. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 4-1-11 on9-30-11 period ended 9-30-11 3 Class A $1,000.00 $1,018.70 $6.31 Class B 1,000.00 1,014.80 10.28 Class C 1,000.00 1,014.50 10.53 Class I 1,000.00 1,020.50 4.50 Class R1 1,000.00 1,016.50 8.52 Class R3 1,000.00 1,017.00 8.02 Class R4 1,000.00 1,018.50 6.51 Class R5 1,000.00 1,020.00 5.00 Class R6 1,000.00 1,020.70 4.34 Class T 1,000.00 1,018.30 6.76 Class ADV 1,000.00 1,019.30 5.76 Class NAV 1,000.00 1,021.00 4.04 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.25%, 2.04%, 2.09%, 0.89%, 1.69%, 1.59%, 1.29%, 0.99%, 1.34%, 1.14% and 0.80% for Class A, Class B, Class C, Class I, Class R1, Class R3, Class R4, Class R5, Class T, Class ADV and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). 2 Expenses are equal to the Fund’s annualized expense ratio of 0.86% for Class R6 shares, multiplied by the average account value over the period, multiplied by 30/366 (to reflect the period). 3 Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by 183/366 (to reflect the one-half year period). Semiannual report | Rainier Growth Fund 9 Portfolio summary Top 10 Holdings (30.0% of Net Assets on 9-30-11) Apple, Inc. 6.6% Precision Castparts Corp. 2.6% Amazon.com, Inc. 3.5% Schlumberger, Ltd. 2.3% Google, Inc., Class A 2.9% Oracle Corp. 2.2% The Coca-Cola Company 2.9% Visa, Inc., Class A 2.2% QUALCOMM, Inc. 2.8% American Tower Corp., Class A 2.0% Sector Composition Information Technology 33% Financials 5% Consumer Discretionary 13% Materials 4% Health Care 13% Telecommunication Services 2% Industrials 12% Utilities 1% Energy 8% Short-Term Investments & Other 1% Consumer Staples 8% 1 Cash and cash equivalents not included. 2 As a percentage of net assets on 9-30-11. 3 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 10 Rainier Growth Fund | Semiannual report Fund’s investments As of 9-30-11 (unaudited) Shares Value Common Stocks 99.30% (Cost $1,195,534,684) Consumer Discretionary 13.47% Hotels, Restaurants & Leisure 1.27% Las Vegas Sands Corp. (I) 423,610 16,241,207 Internet & Catalog Retail 4.32% Amazon.com, Inc. (I) 206,810 44,718,526 priceline.com, Inc. (I)(L) 22,890 10,288,139 Specialty Retail 3.25% Abercrombie & Fitch Company, Class A 274,620 16,905,607 Dick’s Sporting Goods, Inc. (I) 373,260 12,489,280 Limited Brands, Inc. 309,280 11,910,373 Textiles, Apparel & Luxury Goods 4.63% Coach, Inc. 263,760 13,670,681 NIKE, Inc., Class B 299,345 25,596,991 Ralph Lauren Corp. 151,060 19,592,482 Consumer Staples 7.54% Beverages 4.16% Hansen Natural Corp. (I) 186,020 16,237,686 The Coca-Cola Company 542,720 36,666,163 Food & Staples Retailing 2.01% Costco Wholesale Corp. 311,470 25,577,916 Personal Products 1.37% The Estee Lauder Companies, Inc., Class A 197,790 17,373,874 Energy 7.84% Energy Equipment & Services 5.06% Baker Hughes, Inc. 449,210 20,735,534 Ensco International PLC, ADR 349,460 14,128,668 Schlumberger, Ltd. 493,380 29,469,587 Oil, Gas & Consumable Fuels 2.78% Noble Energy, Inc. 341,290 24,163,332 Plains Exploration & Production Company (I) 492,660 11,188,309 Financials 5.39% Capital Markets 1.38% Franklin Resources, Inc. 183,935 17,591,543 See notes to financial statements Semiannual report | Rainier Growth Fund 11 Shares Value Consumer Finance 1.50% American Express Company 423,280 $19,005,272 Diversified Financial Services 2.51% CME Group, Inc. 37,670 9,281,888 IntercontinentalExchange, Inc. (I) 191,795 22,681,677 Health Care 13.46% Biotechnology 2.34% Alexion Pharmaceuticals, Inc. (I) 187,410 12,005,485 Biogen Idec, Inc. (I) 190,390 17,734,829 Health Care Providers & Services 2.15% AmerisourceBergen Corp. 425,740 15,867,330 Express Scripts, Inc. (I)(L) 310,950 11,526,917 Health Care Technology 1.86% Cerner Corp. (I)(L) 180,890 12,394,583 SXC Health Solutions Corp. (I) 203,560 11,338,292 Life Sciences Tools & Services 1.65% Agilent Technologies, Inc. (I) 670,960 20,967,500 Pharmaceuticals 5.46% Allergan, Inc. 304,965 25,123,017 Perrigo Company 164,160 15,941,578 Shire PLC, ADR 147,600 13,864,068 Valeant Pharmaceuticals International, Inc. (Toronto Exchange) 390,310 14,488,307 Industrials 12.07% Aerospace & Defense 3.81% Goodrich Corp. 129,860 15,671,505 Precision Castparts Corp. 210,990 32,800,505 Air Freight & Logistics 1.37% Expeditors International of Washington, Inc. 428,660 17,382,163 Construction & Engineering 0.72% Fluor Corp. 197,660 9,201,073 Electrical Equipment 1.44% AMETEK, Inc. 555,520 18,315,494 Machinery 3.09% Cummins, Inc. 115,940 9,467,660 Eaton Corp. 327,250 11,617,375 Joy Global, Inc. 292,700 18,258,626 Road & Rail 1.64% CSX Corp. 1,114,150 20,801,181 Information Technology 33.10% Communications Equipment 5.02% BancTec, Inc. (I)(R) 197,026 541,822 F5 Networks, Inc. (I) 142,480 10,123,204 Polycom, Inc. (I) 508,230 9,336,185 Qualcomm, Inc. 729,230 35,462,455 Riverbed Technology, Inc. (I) 420,910 8,401,364 12 Rainier Growth Fund | Semiannual report See notes to financial statements Shares Value Computers & Peripherals 8.70% Apple, Inc. (I) 220,470 $84,038,755 EMC Corp. (I) 1,016,805 21,342,737 NetApp, Inc. (I) 156,510 5,311,949 Electronic Equipment, Instruments & Components 0.40% Trimble Navigation, Ltd. (I) 150,620 5,053,301 Internet Software & Services 4.03% Baidu, Inc., ADR (I) 130,650 13,967,792 Google, Inc., Class A (I) 72,550 37,318,269 IT Services 5.27% Cognizant Technology Solutions Corp., Class A (I) 320,500 20,095,350 MasterCard, Inc., Class A 59,910 19,001,056 Visa, Inc., Class A 326,705 28,005,153 Semiconductors & Semiconductor Equipment 2.87% Altera Corp. 257,140 8,107,624 Avago Technologies, Ltd. 352,400 11,548,148 Broadcom Corp., Class A (I) 506,135 16,849,234 Software 6.81% Autodesk, Inc. (I) 365,440 10,151,923 Check Point Software Technologies, Ltd. (I) 293,880 15,505,109 Citrix Systems, Inc. (I) 217,320 11,850,460 Intuit, Inc. 271,620 12,885,653 Oracle Corp. 992,630 28,528,186 Salesforce.com, Inc. (I) 67,320 7,693,330 Materials 3.91% Chemicals 1.75% E.I. du Pont de Nemours & Company 209,500 8,373,715 Potash Corp. of Saskatchewan, Inc. 321,020 13,874,484 Metals & Mining 2.16% Allegheny Technologies, Inc. 232,830 8,612,382 Barrick Gold Corp. 403,660 18,830,739 Telecommunication Services 2.02% Wireless Telecommunication Services 2.02% American Tower Corp., Class A (I) 477,390 25,683,578 Utilities 0.50% Electric Utilities 0.50% ITC Holdings Corp. 82,480 6,386,426 Yield Shares Value Securities Lending Collateral 2.11% (Cost $26,853,062) John Hancock Collateral Investment Trust (W) 0.2515% (Y) 2,684,093 26,854,888 See notes to financial statements Semiannual report | Rainier Growth Fund 13 Par value Value Short-Term Investments 0.32% (Cost $4,111,000) Repurchase Agreement 0.32% Repurchase Agreement with State Street Corp. dated 9-30-11 at 0.010% to be repurchased at $4,111,003 on 10-3-11, collateralized by $4,075,000 U.S. Treasury Notes, 1.500% due 12-31-13 (valued at $4,197,250, including interest) $4,111,000 4,111,000 Total investments (Cost $1,226,498,746) † 101.73% Other assets and liabilities, net (1.73%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income producing security. (L) All or a portion of this security is on loan as of 9-30-11. (R) Direct placement securities are restricted to resale and the Fund has limited rights to registration under the Securities Act of 1933. Value as a percentage of Value as of Issuer, description Acquisition date Acquisition cost Fund’s net assets 9-30-11 BancTec, Inc. 6-20-07 $4,728,640 0.04% $541,822 common stock (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 9-30-11. † At 9-30-11, the aggregate cost of investment securities for federal income tax purposes was $1,236,013,686. Net unrealized appreciation aggregated $58,114,808, of which $191,857,026 related to appreciated investment securities and $133,742,218 related to depreciated investment securities. 14 Rainier Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 9-30-11 (unaudited) This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum public offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,199,645,684) including $26,301,162 of securities loaned (Note2) $1,267,273,606 Investments in affiliated issuers, at value (Cost $26,853,062) (Note2) 26,854,888 Total investments, at value (Cost $1,226,498,746) Cash 975 Receivable for investmentssold 8,186,746 Receivable for fund sharessold 739,323 Dividends and interestreceivable 650,884 Receivable for securities lendingincome 3,664 Receivable due fromadviser 338 Other receivables and prepaidexpenses 189,250 Totalassets Liabilities Payable for investmentspurchased 3,859,797 Payable for fund sharesrepurchased 784,682 Payable upon return of securities loaned (Note2) 26,852,868 Payable toaffiliates Accounting and legal servicesfees 8,868 Transfer agentfees 88,263 Trustees’fees 76,593 Other liabilities and accruedexpenses 144,202 Totalliabilities Netassets Paid-in capital $1,576,113,729 Accumulated net investmentloss (1,899,802) Accumulated net realized loss oninvestments (369,759,274) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 67,629,748 Netassets See notes to financial statements Semiannual report | Rainier Growth Fund 15 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($327,667,829 ÷ 18,088,049shares) $18.12 Class B ($23,046,112 ÷ 1,302,667shares) 1 $17.69 Class C ($16,904,644 ÷ 955,753shares) 1 $17.69 Class I ($217,915,837 ÷ 11,844,210shares) $18.40 Class R1 ($205,057 ÷ 11,443shares) $17.92 Class R3 ($80,098 ÷ 4,452shares) $17.99 Class R4 ($80,925 ÷ 4,452shares) $18.18 Class R5 ($81,763 ÷ 4,458shares) $18.34 Class R6 ($92,040 ÷ 4,998shares) $18.42 Class T ($65,461,918 ÷ 3,636,169shares) $18.00 Class ADV ($17,815,735 ÷ 975,294shares) $18.27 Class NAV ($602,732,443 ÷ 32,723,433shares) $18.42 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 2 $19.07 Class T (net asset value per share ÷ 95%) 2 $18.95 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred salescharge. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Rainier Growth Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 9-30-11 (unaudited) This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $5,426,992 Interest 734 Securitieslending 85,940 Other income 407,247 Less foreign taxeswithheld (79,870) Total investmentincome Expenses Investment management fees (Note4) 5,790,532 Distribution and service fees (Note4) 859,087 Accounting and legal services fees (Note4) 98,604 Transfer agent fees (Note4) 543,724 Trustees’ fees (Note4) 50,783 State registration fees (Note4) 72,539 Printing and postage (Note4) 96,653 Professionalfees 94,114 Custodianfees 95,681 Registration and filingfees 23,199 Other 4,443 Totalexpenses Less expense reductions (Note4) (43,035) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers 54,336,025 Investments in affiliatedissuers (99) Foreign currencytransactions 525 Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (284,856,985) Investments in affiliatedissuers (338) Translation of assets and liabilities in foreigncurrencies (544) Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Semiannual report | Rainier Growth Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 9-30-11 ended (Unaudited) 3-31-11 Increase (decrease) in netassets Fromoperations Net investment loss ($1,845,281) ($892,366) Net realized gain 54,336,451 130,626,108 Change in net unrealized appreciation(depreciation) (284,857,867) 102,962,390 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net investmentincome ClassI — (217,850) ClassR5 — (41) ClassNAV — (907,978) Totaldistributions — From Fund share transactions (Note5) Total increase(decrease) Netassets Beginning ofperiod 1,621,326,787 1,462,486,018 End ofperiod Accumulated net investment loss 18 Rainier Growth Fund | Semiannual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed since the end of the previous period. CLASS A SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 3-31-08 3 3-31-07 3 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss (0.05) 4 (0.06) 4 (0.03) 4 (0.01) 4 (0.02) (0.04) Net realized and unrealized gain (loss) oninvestments (3.15) 3.07 5.50 (8.06) 0.49 1.41 Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 7 7 7 7 Ratios and supplementaldata Net assets, end of period (inmillions) $328 $413 $384 $193 $164 $33 Ratios (as a percentage of average net assets): Expenses beforereductions 1.25 8 1.30 1.45 1.47 1.17 9 1.30 Expenses net of feewaivers 1.25 8 1.30 1.38 1.18 1.19 9 1.19 Expenses net of fee waivers andcredits 1.25 8 1.30 1.34 1.18 1.19 9 1.19 Net investmentloss (0.50) 8 (0.33) (0.18) (0.04) (0.27) (0.38) Portfolio turnover (%) 51 90 102 101 86 101 1 Unaudited. 2 After the close of business on 4-25-08, holders of Original Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class A shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Original Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassA. 3 Audited by previous independent registered public accountingfirm. 4 Based on the average daily sharesoutstanding. 5 Does not reflect the effect of sales charges, ifany. 6 Notannualized. 7 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 8 Annualized. 9 Prior to the reorganization (see Note 1), the Fund was subject to a contractual expense reimbursement and recoupmentplan. See notes to financial statements Semiannual report | Rainier Growth Fund 19 CLASS B SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.13) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments (3.08) 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $23 $31 $37 $27 Ratios (as a percentage of average net assets): Expenses beforereductions 2.04 7 2.13 2.45 2.82 7 Expenses net of feewaivers 2.04 7 2.10 2.11 2.05 7 Expenses net of fee waivers andcredits 2.04 7 2.10 2.09 2.04 7 Net investmentloss (1.29) 7 (1.13) (0.94) (0.75) 7 Portfolio turnover (%) 51 90 102 101 8 1 Unaudited. 2 The inception date for Class B shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS C SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.13) (0.21) (0.15) (0.09) Net realized and unrealized gain (loss) oninvestments (3.08) 3.01 5.46 (9.58) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $22 $24 $15 Ratios (as a percentage of average net assets): Expenses beforereductions 2.09 7 2.16 2.34 2.82 7 Expenses net of feewaivers 2.09 7 2.10 2.21 2.05 7 Expenses net of fee waivers andcredits 2.09 7 2.10 2.09 2.04 7 Net investmentloss (1.33) 7 (1.13) (0.93) (0.77) 7 Portfolio turnover (%) 51 90 102 101 8 1 Unaudited. 2 The inception date for Class C shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 20 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS I SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 3-31-08 3 3-31-07 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 5 (0.01) 0.02 0.04 0.04 — 6 — 6 Net realized and unrealized gain (loss) oninvestments (3.20) 3.11 5.54 (8.09) 0.54 (0.50) Total from investmentoperations Lessdistributions From net investmentincome — (0.02) — 6 (0.01) — — Net asset value, end ofperiod Total return (%) 7 Ratios and supplementaldata Net assets, end of period (inmillions) $218 $237 $208 $133 $136 $537 Ratios (as a percentage of average net assets): Expenses beforereductions 0.89 10 0.86 0.90 0.86 0.92 9 1.00 10 Expenses net of feewaivers 0.89 10 0.86 0.90 0.86 0.94 9 0.94 10 Expenses net of fee waivers andcredits 0.89 10 0.86 0.90 0.86 0.94 9 0.94 10 Net investment income(loss) (0.13) 10 0.10 0.26 0.22 (0.02) 0.15 10 Portfolio turnover (%) 51 90 102 101 86 101 11 1 Unaudited. 2 After the close of business on 4-25-08, holders of Institutional Shares of the former Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund) became owners of an equal number of full and fractional Class I shares of the John Hancock Rainier Growth Fund. These shares were first offered on 4-28-08. Additionally, the accounting and performance history of the Institutional Shares of the Predecessor Fund was redesignated as that of John Hancock Rainier Growth Fund ClassI. 3 Audited by previous independent registered public accountingfirm. 4 The inception date for Class I shares is 2-20-07. 5 Based on the average daily sharesoutstanding. 6 Less than ($0.005) pershare. 7 Notannualized. 8 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 9 Prior to the reorganization (see Note 1), the Fund was subject to a contractual expense reimbursement and recoupmentplan. 10 Annualized. 11 Annualized based on investments held for a fullyear. CLASS R1 SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.10) (0.14) (0.11) (0.08) Net realized and unrealized gain (loss) oninvestments (3.12) 3.05 5.50 (9.54) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 6.72 7 8.39 13.91 8.70 7 Expenses net of feewaivers 1.69 7 1.72 1.78 1.64 7 Expenses net of fee waivers andcredits 1.69 7 1.72 1.78 1.64 7 Net investmentloss (0.94) 7 (0.75) (0.65) (0.50) 7 Portfolio turnover (%) 51 90 102 101 8 1 Unaudited. 2 The inception date for Class R1 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 21 CLASS R3 SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.09) (0.12) (0.07) (0.06) Net realized and unrealized gain (loss) oninvestments (3.13) 3.06 5.49 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 14.72 7 16.72 13.68 8.57 7 Expenses net of feewaivers 1.59 7 1.61 1.62 1.54 7 Expenses net of fee waivers andcredits 1.59 7 1.61 1.62 1.54 7 Net investmentloss (0.84) 7 (0.64) (0.46) (0.40) 7 Portfolio turnover (%) 51 90 102 101 8 1 Unaudited. 2 The inception date for Class R3 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R4 SHARES Periodended 9-30-11 1 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.06) (0.03) (0.02) Net realized and unrealized gain (loss) oninvestments (0.14) 5.53 (9.56) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) — 6 — 6 — 6 Ratios (as a percentage of average net assets): Expenses beforereductions 14.34 7 13.33 8.26 7 Expenses net of feewaivers 1.29 7 1.32 1.24 7 Expenses net of fee waivers andcredits 1.29 7 1.32 1.24 7 Net investmentloss (0.54) 7 (0.16) (0.10) 7 Portfolio turnover (%) 51 102 101 8 1 Unaudited. 2 The inception date for Class R4 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 5 Notannualized. 6 Less than $500,000. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 22 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS R5 SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.02) (0.02) 0.02 0.03 Net realized and unrealized gain (loss) oninvestments (3.20) 3.12 5.54 (9.57) Total from investmentoperations Lessdistributions From net investmentincome (loss) — (0.01) — 4 (0.01) Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 — 7 — 7 — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 13.96 8 16.17 12.97 7.95 8 Expenses net of feewaivers 0.99 8 1.01 1.02 0.94 8 Expenses net of fee waivers andcredits 0.99 8 1.01 1.02 0.94 8 Net investmentincome (loss) (0.24) 8 (0.03) 0.14 0.20 8 Portfolio turnover (%) 51 90 102 101 9 1 Unaudited. 2 The inception date for Class R5 shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. 9 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS R6 SHARES Periodended 9-30-11 Per share operatingperformance Net asset value, beginning ofperiod Net investment loss 3 — 4 Net realized and unrealized loss oninvestments (1.59) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 Ratios and supplementaldata Net assets, end of period (inmillions) — 7 Ratios (as a percentage of average net assets): Expenses beforereductions 16.32 8 Expenses net of feewaivers 0.86 8 Expenses net of fee waivers andcredits 0.86 8 Net investmentloss (0.14) 8 Portfolio turnover (%) 51 1 Unaudited. 2 Period from 9-1-11 (inception date) to 9-30-11. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Less than $500,000. 8 Annualized. See notes to financial statements Semiannual report | Rainier Growth Fund 23 CLASS T SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 3 (0.06) (0.09) (0.11) (0.05) Net realized and unrealized gain (loss) oninvestments (3.14) 3.05 5.49 (3.68) Total from investmentoperations Net asset value, end ofperiod Total return (%) 4 6 Ratios and supplementaldata Net assets, end of period (inmillions) $65 $83 $83 $72 Ratios (as a percentage of average net assets): Expenses beforereductions 1.34 7 1.47 1.84 2.07 7 Expenses net of feewaivers 1.34 7 1.47 1.84 1.99 7 Expenses net of fee waivers andcredits 1.34 7 1.47 1.84 1.98 7 Net investmentloss (0.59) 7 (0.50) (0.69) (0.74) 7 Portfolio turnover (%) 51 90 102 101 8 1 Unaudited. 2 The inception date for Class T shares is 10-6-08. 3 Based on the average daily sharesoutstanding. 4 Does not reflect the effect of sales charges, if any. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. CLASS ADV SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investment income(loss) 3 (0.04) (0.03) — 4 (0.01) Net realized and unrealized gain (loss) oninvestments (3.18) 3.09 5.53 (9.55) Total from investmentoperations Net asset value, end ofperiod Total return (%) 5 6 6 Ratios and supplementaldata Net assets, end of period (inmillions) $18 $22 $18 $17 Ratios (as a percentage of average net assets): Expenses beforereductions 1.31 7 1.37 1.25 1.14 7 Expenses net of feewaivers 1.14 7 1.14 1.14 1.14 7 Expenses net of fee waivers andcredits 1.14 7 1.14 1.14 1.14 7 Net investment income(loss) (0.38) 7 (0.17) 0.01 (0.04) 7 Portfolio turnover (%) 51 90 102 101 8 1 Unaudited. 2 The inception date for Class ADV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than $0.005 pershare. 5 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 6 Notannualized. 7 Annualized. 8 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. 24 Rainier Growth Fund | Semiannual report See notes to financial statements CLASS NAV SHARES Periodended 9-30-11 1 3-31-11 3-31-10 3-31-09 2 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome (loss) 3 — 4 0.03 0.05 0.04 Net realized and unrealized gain (loss) oninvestments (3.21) 3.11 5.55 (9.57) Total from investmentoperations Lessdistributions From net investmentincome — (0.02) — 4 (0.02) Net asset value, end ofperiod Total return (%) 5 5 Ratios and supplementaldata Net assets, end of period (inmillions) $603 $813 $708 $400 Ratios (as a percentage of average net assets): Expenses beforereductions 0.80 6 0.80 0.82 0.83 6 Expenses net of feewaivers 0.80 6 0.80 0.82 0.83 6 Expenses net of fee waivers andcredits 0.80 6 0.80 0.82 0.83 6 Net investmentincome (loss) (0.04) 6 0.16 0.33 0.26 6 Portfolio turnover (%) 51 90 102 101 7 1 Unaudited. 2 The inception date for Class NAV shares is 4-28-08. 3 Based on the average daily sharesoutstanding. 4 Less than ($0.005) pershare. 5 Notannualized. 6 Annualized. 7 Portfolio turnover is shown for the period from 4-1-08 to 3-31-09. See notes to financial statements Semiannual report | Rainier Growth Fund 25 Notes to financial statements (unaudited) Note 1 — Organization John Hancock Rainier Growth Fund (the Fund) is a diversified series of John Hancock Funds III (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek to maximize long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A, Class B and Class C shares are offered to all investors. Class I shares are offered to institutions and certain investors. Class R1, Class R3, Class R4 and Class R5 shares are available only to certain retirement plans. Class R6 shares are only available to certain retirement plans, institutions and other investors. Class T and Class ADV shares are closed to new investors. Class NAV shares are sold to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent fees, printing and postage and state registration fees for each class may differ. Class B shares convert to Class A shares eight years after purchase. Under certain circumstances, Class I shares may be converted to Class R6 shares within one year after the commencement of operations of Class R6. The Fund is the accounting and performance successor of the Rainier Large Cap Growth Equity Portfolio (the Predecessor Fund). On April 28, 2008, the Fund acquired substantially all the assets and assumed the liabilities of the Predecessor Fund pursuant to an agreement and plan of reorganization, in exchange for Class A and Class I shares of the Fund. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
